Exhibit 10.8



 

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 21,
2015, by and between Varonis Systems Ltd., an Israeli corporation (the
“Company”), and Gili Iohan (“Executive”), to be effective on the Effective Date
(as defined below). Where the context permits, references to “the Company” shall
include the Company and any successor of the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to engage Executive and Executive represents that
she has the requisite skills, qualifications and knowledge to serve in the
position of Chief Financial Officer; and

 

WHEREAS, the parties desire to state the terms and conditions of the Executive's
engagement with the Company.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

 

1.                  PRIOR PERIOD. Executive hereby confirms that prior to the
Effective Date she was employed by the parent company of the Company, Varonis
Systems, Inc. ("Parent"), from as of July 21, 2013 and until August 20, 2015
("Relocation Period"), and by the Company from as of October 1, 2010 and until
July 20, 2013 ("Prior Period"). Accordingly, Executive hereby represents and
warrants that she has received from the Company and the Parent (respectively)
all and any payments and benefits due to her with respect to the Relocation
Period and the Prior Period and their termination. In addition, Executive
acknowledges that other than with respect to options and RSUs granted during the
Prior Period and Relocation Period, the commencement date for the calculation of
her seniority in the Company, for the purpose of all rights and benefits owed to
Executive under this Agreement, shall commence only as of the Effective Date and
not otherwise, and that the terms and conditions of her employment with the
Company are exclusively and in all respects settled and determined under this
Agreement.

 

2.                  SERVICES AND DUTIES. As of August 21, 2015 (the "Effective
Date"), Executive shall serve as Chief Financial Officer and in such position
shall have the duties, responsibilities and authority commensurate with the
status of an individual holding such position in a company similarly situated to
the Company and shall render services consistent with such position. In all
cases, Executive shall be subject to the supervision and authority of, and shall
report to, the Chief Executive Officer and Board of Directors of the Parent (the
“Board of Directors”). While employed by the Company, Executive agrees to devote
substantially all of her working time and efforts to the business and affairs of
the Company and its subsidiaries, subject to periods of vacation and sick leave
to which she is entitled pursuant to this Agreement and applicable law and in
accordance with the Company’s policies in effect at such time. Notwithstanding
the foregoing, nothing herein shall preclude Executive, so long as Executive
delivers advance written notice to the Company, from participating in or serving
on the board of directors or similar governing body of a corporation or other
business entity (other than a business entity in a competitive business as
described in Section 7(c)) or of charitable, religious, social or educational
organizations in so far as such participation or service does not unreasonably
interfere, individually or in the aggregate, with Executive’s performance of her
obligations to the Company. Executive agrees to discharge her duties diligently,
faithfully and in the best interests of the Company. Notwithstanding the
foregoing or anything else contained in this Agreement, the Company retains the
right to terminate Executive’s employment at any time by providing Executive
with a prior written notice in accordance with the provisions of Section 6 below
(whether or not for Cause (as defined below)).

 


 



3.                  EMPLOYMENT TERM. Unless Executive’s employment shall sooner
terminate pursuant to Section 6 of this Agreement, the Company shall employ
Executive under the terms of this Agreement for the period commencing on the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Term”); provided, however, that commencing on the expiration of
the Initial Term and each anniversary thereafter, the term of this Agreement
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one (1) year each (each, an “Extended
Term”), unless Executive or the Company, as the case may be, at least ninety
(90) days prior to the expiration of the Initial Term or any Extended Term,
provides written notice to the other of its intention not to renew this
Agreement. The period during which Executive is employed pursuant to this
Agreement, including any Extended Term in accordance with the preceding
sentence, shall be referred to as the “Term.”

 

4.                  COMPENSATION.

 

(a)                Salary. As compensation for Executive’s services to the
Company, the Company shall pay Executive a gross monthly salary of NIS 75,000
(the "Salary"), which calculates to an annualized amount of NIS 900,000 per year
(the “Annual Salary”). The Salary for each month shall be payable in arrears
within nine (9) calendar days of the first day of the following calendar month.
The Salary may be increased (but not decreased other than pursuant to an
across-the-board reduction that applies to all employees or solely to senior
executives of the Company) during the Term in the sole discretion of the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
or the Board of Directors.

 

(b)               It is hereby clarified that as Executive is employed in a
management position which requires a special degree of trust, the Hours of Work
and Rest Law-1951, and any other law amending or replacing such law, does not
apply to her or to her employment with the Company. Annual Bonus. Executive
shall have an annual discretionary target bonus opportunity equal to $110,000,
to be paid upon satisfaction of certain criteria established by the Compensation
Committee and subject to the terms of any annual bonus plan established by the
Compensation Committee, or by any other committee or officer having authority
over executive compensation. Such bonus (the “Annual Bonus”) shall be paid in
accordance with the terms of any annual bonus plan governing such Annual Bonus.
Since the Annual Bonus is a conditional payment, it shall not constitute a
salary component for any purpose, including for the purpose of calculating any
fringe benefits.

 

(c)                Withholding. Withholdings shall be deducted at source from
any payments and benefits made by the Company to Executive according to any
applicable law, including, but not limited to, Israeli income tax, National
Security ("Bituach Leumi") and Health Tax. Executive shall bear any tax imposed
in connection with the payments and benefits provided hereunder.

 

2 

 



5.                  BENEFITS AND PERQUISITES.

 

(a)                Annual Leave. Notwithstanding any other policy, plan or
program of the Company, Executive shall be entitled to thirty days (30) of paid
vacation per calendar year, which may be carried over one year to the extent not
used in any given calendar year.

 

(b)               Sick Leave. Executive shall be entitled to sick leave ("Yemei
Mahala") as provided by the Sickness Pay Law, 1976.

 

(c)                Reimbursement of Expenses. The Company shall reimburse
Executive for any expenses reasonably and necessarily incurred by Executive
during the Term in furtherance of Executive’s duties hereunder, including
travel, meals and accommodations, upon submission by Executive of vouchers or
receipts and in compliance with such rules and policies relating thereto as the
Company may from time to time adopt. Without derogating from the generality of
the above, Executive shall be entitled to reimbursement against receipts for (i)
gas expenses in the amount of up to NIS 2,500 per month and (ii) car insurance.

 

(d)               Pension Arrangement. Executive shall be entitled to
contributions, as of the Effective Date, to a Managers Insurance Policy (the
"Policy") or to a comprehensive pension plan (the "Pension Plan"), or a
combination of the two, as may be selected by Executive, at the following
monthly rates:

 

In the event Executive shall choose a Policy: (i) 8.33% of the Salary towards
severance pay component; and (ii) 5% of the Salary towards the savings and risk
component. In addition, the Company shall also make provision for the loss of
the earning capacity component at the lower of (i) 2.5% of the Salary or (ii) a
rate which is required to ensure 75% of the Salary. The Company shall also
deduct 5% of the Salary to be paid on Executive's account towards the Policy.

 

In the event Executive shall choose a Pension Plan: (i) 8.33% of the Salary
towards severance pay component; and (ii) 6% of the Salary towards the savings
and risk component. The Company shall also deduct 5.5% of the Salary to be paid
on Executive's account towards the Pension Plan.

 

Executive shall be entitled to change her pension arrangement choice in
accordance with and subject to the provisions of the law and subject to its
compliance with the terms of the General Order (as defined below).

 

Executive shall bear all taxes associated with the contributions towards the
Pension Arrangement.

 

If Executive shall not notify the Company within 3 (three) months of Effective
Date of the Executive's pension arrangement selection, then the Company will
make monthly contributions from the Salary to a Pension Arrangement chosen by
the Company in its sole discretion and shall deduct the amount payable on your
account towards such Pension Arrangement, and in respect of which, Executive
will have no claims against the Company for damages of any kind.

 

3 

 



It is hereby agreed that the settlement regulated in the General Order as
amended (attached as Exhibit A) published under section 14 of the Severance Pay
Law 1963 applies. The Company’s contributions to Executive's pension arrangement
will therefore constitute Executive's entire entitlement to severance pay in
respect of the paid Salary, in place of any severance pay to which Executive
otherwise may have become entitled at law.

 

The Company waives all rights to have its payments refunded, unless Executive's
right to severance pay is denied by a judgment according to sections 16 or 17 of
the Severance Pay Law or in the event that Executive withdraw monies from the
Policy in circumstances other than an Entitling Event, where an “Entitling
Event” means death, disablement or retirement at the age of 60 or over.

 

(e)                Study Fund. The Company shall contribute, retroactively as of
the Effective Date, 7.5% of the Salary (but in any event, not more than the
ceiling recognized by the income tax authorities ) towards a study fund ("Keren
Hishtalmut") (the "Study Fund"). Executive shall contribute 2.5% of the Salary
(but in any event, not more than the ceiling recognized by the income tax
authorities) towards the Study Fund (the sums contributed by Executive shall be
deducted directly from the Salary by the Company). Executive shall bear any and
all taxes applicable in connection with amounts payable by Executive and/or
Company to the Study Fund.

 

(f)                Recreation Pay. Executive shall be entitled to recreation pay
("Dmey Havra-ah") in accordance with the law.

 

(g)               Travel Expenses. The Company shall pay the Executive travel
expenses according to law.

 

6.                  TERMINATION. Executive’s employment shall be terminated at
the earliest to occur of the following: (i) the end of the Term; or (ii) the
date of Executive’s death. In addition, Executive’s employment may be earlier
terminated: (1) by the Company for “Cause” (as defined below), effective on the
date on which a written notice to such effect is delivered to Executive; or (2)
by either Party at any time without Cause, by providing the other Party with a
prior written notice period of 90 days; (3) by Executive for “Good Reason” (as
defined below), effective thirty-one (31) days following the date on which a
written notice to such effect is delivered to the Company; provided, however,
that the Company may specify an earlier effective date for a termination
effected pursuant to clauses (2) or (3) by providing Executive payment in lieu
of notice according to law (i.e., Salary only).

 

(a)                For Cause Termination. If Executive’s employment with the
Company is terminated by the Company for Cause, Executive shall not be entitled
to any further compensation or benefits other than: (i) any accrued but unpaid
Salary, payable as provided in Section 4(a) hereof; (ii) any accrued but unused
annual leave, payable at the same time as the Salary and in accordance with
Section 4(a) hereof; (iii) reimbursement for any business expenses properly
incurred by Executive prior to the date of termination in accordance with
Section 5(d) hereof, payable in accordance with Section 5(d) hereof; and (iv)
any accrued but unpaid recreation pay; (collectively, the “Accrued Benefits”).

 

4 

 



(b)               Termination by the Company without Cause or by Executive for
Good Reason. If Executive’s employment is terminated by the Company other than
for Cause or by Executive for Good Reason and Section 6(c) is not then
applicable, then Executive shall be entitled to the Accrued Benefits payable as
provided in Section 6(a) hereof and subject to Executive’s execution and
non-revocation of a general release of claims relating to Executive’s employment
and service as an officer with the Company in a form reasonably satisfactory to
the Company (the “Release”) within thirty (30) days following the date of
termination (or such longer period as may be required by applicable law for the
effectiveness of the Release):

 

(i)                 an amount equal to one (1) times the Annual Salary as of the
date of termination, payable in a lump sum on the 60th day following the date of
termination; and

 

(ii)               an amount equal to the amount of the Annual Bonus, if any,
that Executive would have earned for the year of termination, had she remained
employed, based on the actual financial performance of the Company, as
determined by the Company following the end of such year, multiplied by a
fraction the numerator of which is the number of days in the year of termination
that Executive was employed by the Company and the denominator of which is 365
(the “Pro-Rata Bonus”), to be paid in a cash lump sum on the date on which
annual bonuses are otherwise paid by the Company to its active employees.

 

(c)                Termination in Connection with a Change in Control. If
Executive’s employment hereunder is terminated (i) by the Company other than for
Cause or (ii) by Executive with Good Reason in either case within one year
following a “Change in Control” (as such term is defined in the Parent’s 2013
Omnibus Equity Incentive Plan, as may be amended from time to time), then
Executive shall be entitled to (i) the Accrued Benefits and (ii) upon
Executive’s execution and non-revocation of the Release within thirty (30) days
following the date of termination (or such longer period as may be required by
applicable law for the effectiveness of the Release):

 

(i)                 an amount equal to one and a half (1.5) times the Annual
Salary as of the date of termination, payable in a lump sum on the 60th day
following the date of termination;

 

(ii)               an amount equal to Executive’s target Annual Bonus for the
year of termination, to be paid in a cash lump sum on the 60th day following the
date of termination; and

 

(iii)             notwithstanding anything in the contrary in the applicable
option or equity-incentive plans, immediate vesting of all of Executive’s
outstanding equity-based awards.

 

(d)               Voluntary Resignation by Executive without Good Reason;
Termination upon Death. If Executive voluntarily resigns her employment without
Good Reason or if Executive’s employment is terminated by reason of Executive’s
death, in lieu of any other payments or benefits, Executive (or Executive’s
beneficiary or estate, as applicable) shall be entitled to the Accrued Benefits
only.

 

5 

 



(e)                Expiration of Term. For the avoidance of doubt, upon the
expiration of the Term in accordance with Section 3 hereof, the parties’
obligations hereunder, other than with respect to the provisions set forth in
Sections 7, 9 and 10 hereof, shall expire.

 

(f)                Clawback. Notwithstanding anything herein to the contrary, if
(A) Executive breaches any of the restrictive covenants set forth in Section 7
hereof or any other restrictive covenants (including those restrictive covenants
contained in the Restrictive Covenant Agreement) and (B) the Company provides
Executive with written notice of such breach, the Company shall not be required
to pay any amount pursuant to Section 6(b) or Section 6(c) and the Company shall
have the right to require Executive (and any heir, representative, successor or
assign of Executive) to repay any amount previously paid to Executive pursuant
to Section 6(b) or 5(c).

 

(g)               Definitions. For purposes of this Agreement:

 

“Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the person specified.

 

“Cause” means (i) an act of dishonesty made by Executive in connection with
Executive’s responsibilities as an employee which is materially injurious to the
financial condition or business reputation of the Company; (ii) Executive’s
conviction of or plea of nolo contendere to, a felony or any crime involving
fraud, embezzlement or any other act of moral turpitude; (iii) Executive’s gross
misconduct; (iv) Executive’s willful unauthorized use or disclosure of any
proprietary information or trade secrets of the Company; (v) Executive’s willful
and material violation of any written policies of the Company; or (vi)
Executive’s material breach of any obligations under any material written
agreement or covenant with the Company.

 

“Good Reason” means the occurrence, without the express prior written consent of
Executive, of any of the following circumstances, unless such circumstances are
corrected by the Company within thirty (30) days following written notification
by Executive (which written notice must be delivered within thirty (30) days
following the date Executive becomes aware of the occurrence of such
circumstances) that Executive intends to terminate Executive’s employment for
one of the reasons set forth below: (i) any material reduction in Executive’s
title, duties, authorities, or responsibilities; (ii) any material breach by the
Company of any agreement between the Company and Executive; (iii) any material
reduction in the Salary (including, once Executive’s Salary is increased, any
material reduction in Executive’s Salary below such increased amount) other
than, in each case, an across-the-board reduction that applies to all employees
or solely to senior executives of the Company; or (iv) any relocation of
Executive’s principal place of employment to a location more than fifty (50)
miles outside of the Company’s or Parent's headquarters in New York, New York or
Herzliya.

 

6 

 



“Restrictive Covenant Agreement” means the Confidential Information, Invention
Assignment, and Arbitration Agreement entered into between Executive and the
Company, as the same may be amended or replaced from time to time or any
successor agreement.

 

(h)               Resignation as Officer or Director. Upon a termination of
employment for any reason, Executive shall resign each position that Executive
then holds as an officer of the Company or as an officer or director of any of
the Company’s subsidiaries or Affiliates. Executive’s execution of this
Agreement shall be deemed the grant by Executive to the officers of the Company
of a limited power of attorney to sign in Executive’s name and on Executive’s
behalf any such documentation as may be required to be executed solely for the
limited purposes of effectuating such resignations.

 

7.                  COVENANTS.

 

(a)                Non-Solicitation of Employees and Contractors. Executive
agrees that during the term of her employment and for a period of twelve (12)
months following Executive’s termination of employment for any reason, whether
such termination is initiated by the Company or Executive, Executive shall not,
directly or indirectly, without the prior written consent of the Company,
whether or not such action is initiated by Executive: (i) solicit, encourage or
attempt to solicit or encourage any employee or contractor of the Company to
terminate such work relationship, (ii) solicit, encourage or attempt to solicit
or encourage any employee or contractor of the Company to be employed by or
provide services to any person or entity other than the Company, or (iii) hire,
employ or engage any employee or contractor of the Company to work for a person
or entity other than the Company. The foregoing obligations shall apply to any
employee or contractor of the Company at the time Executive’s employment is
terminated as well as any such individuals who, either coincident with or within
twelve (12) months before the termination of Executive’s employment hereunder,
terminated their employment or engagement with the Company.

 

(b)               Non-Interference With Business Relations. Executive agrees
that during the term of her employment and for a period of twelve (12) months
immediately following the termination of her relationship with the Company for
any reason, whether such termination is initiated by the Company or Executive,
she will not, directly or indirectly, without the prior written consent of the
Company, whether or not such action is initiated by Executive: (i) do anything
or attempt to do anything to discredit or otherwise injure the reputation or
goodwill of the Company; (ii) solicit, induce, encourage or attempt to solicit,
induce or encourage any party or any existing or prospective counterparty
including, but not limited to, any advertiser, vendor, customer, employee,
contractor, distributor, manufacturer or any other existing or prospective
professional or business relation of the Company to not conduct business with
the Company, divert away any business from the Company, or to cease, limit or
reduce the level of business conducted between such business relation and the
Company; or (iii) in any way interfere or attempt to interfere with the
Company’s relationship with any party or existing or prospective counterparty,
including, but not limited to, any advertiser, customer, employee, independent
contractor, distributor, manufacturer or other professional or business relation
of the Company.

 

(c)                Non-Competition. Executive agrees that during the term of her
employment and for a period of twelve (12) months immediately following the
termination of her relationship with the Company for any reason, whether such
termination is initiated by the Company or Executive, she will not, directly or
indirectly, without the prior written consent of the Company, whether paid or
not: (i) serve as a partner, principal, licensor, licensee, employee,
consultant, contractor, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, investor, creditor, or otherwise
in any other capacity for, (ii) own, purchase, organize, or take preparatory
steps for the organization or competition of, or (iii) build, design, finance,
acquire, lease, operate, manage, control, invest in, advise, work or consult for
or otherwise join, participate in or affiliate himself with, any business whose
business, products or operations are competitive (including by planning or
proposing to be competitive) with the Company’s data management and data
protection business. The foregoing covenant shall cover Executive’s activities
in every part of the world. Should Executive obtain other employment during her
employment with the Company or within twelve (12) months immediately following
the termination of her relationship with the Company, Executive agrees to
provide written notification to the Company as to the name and address of her
new employer, the position that she expects to hold, and a general description
of her duties and responsibilities, at least five (5) business days prior to
starting such employment.

 

7 

 



(d)               Restrictive Covenant Agreement. Executive agrees and
acknowledges that Executive has agreed to be bound by and comply with the terms,
conditions and restrictions contained in the Restrictive Covenant Agreement.

 

(e)                Acknowledgement. Executive acknowledges and agrees that: (i)
the business in which the Company is engaged is intensely competitive, (ii)
Executive’s employment by the Company will require Executive to have access to,
and knowledge of confidential information, which is of vital importance to the
success of the Company, (iii) the disclosure or improper use of any confidential
information could place the Company at a serious competitive disadvantage and
could do them serious damage, financial and otherwise, (iv) Executive will
develop relationships with clients and business partners pursuant to this
Agreement at the time and expense of the Company, and (v) by Executive’s
training, experience and expertise, Executive’s services to the Company are
extraordinary, special and unique. Executive agrees and acknowledges that each
restrictive covenant in this Section 7 (including, for all purposes of this
Section 7(e), each restrictive covenant contained in the Restricted Covenant
Agreement) is reasonable as to duration, terms and geographical area and that
the same protects the legitimate interests of the Company and its Affiliates,
including the protection and continuity of the business and goodwill of the
Company, imposes no undue hardship on Executive, is not injurious to the public,
and that, notwithstanding any provision in this Agreement to the contrary, any
violation of this restrictive covenant shall be specifically enforceable in any
court of competent jurisdiction. Executive agrees and acknowledges that a
portion of the compensation paid to Executive under this Agreement will be paid
in consideration of the covenants contained in this Section 7, the sufficiency
of which consideration is hereby acknowledged. If any provision of this Section
7 as applied to Executive or to any circumstance is adjudged by a court with
competent jurisdiction to be invalid or unenforceable, the same shall in no way
affect any other circumstance or the validity or enforceability of any other
provisions of this Section 7. If the scope of any such provision, or any part
thereof, is too broad to permit enforcement of such provision to its full
extent, Executive agrees that the court making such determination shall have the
power to reduce the duration and/or area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced. Executive agrees and acknowledges that the
breach of this Section 7 will cause irreparable injury to the Company and upon
breach of any provision of this Section 7, the Company shall be entitled to
injunctive relief, specific performance or other equitable relief by any court
with competent jurisdiction without the need to prove the inadequacy of monetary
damages or post a bond; provided, however, that this shall in no way limit any
other remedies which the Company may have (including, without limitation, the
right to seek monetary damages). Each of the covenants in this Section 7 shall
be construed as an agreement independent of any other provisions in this
Agreement.

 

8 

 



(f)                Definition of “the Company” for Section 7. For purposes of
this Section 7, “the Company” refers to the Company and any incorporated or
unincorporated Affiliates, including any entity which becomes Executive’s
employer as a result of any transaction, reorganization or restructuring of the
Company for any reason.

 

Nothing contained in this Section 7 shall limit any common law or statutory
obligation that Executive may have to the Company or an Affiliate. The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate Executive’s employment (which termination shall not be considered a
termination without Cause for purposes of this Agreement or otherwise) in
connection with an invitation from an Affiliate to accept employment with such
Affiliate.

 

(g)               By signing this Agreement, Executive consents, of her own free
will and although not required to do so under law, that the information in this
Agreement and any information concerning her gathered by the Company, will be
held and managed by the Company or on its behalf, inter alia, on databases
according to law, and that the Company shall be entitled to transfer such
information to third parties, in Israel or abroad. The Company undertakes that
the information will be used, and transferred for legitimate business purposes
only. Without derogating from the generality of the above, such purposes may
include human resources management and assessment of potential transactions, to
the extent required while maintaining Executive's right to privacy.

 

(h)               By signing this Agreement, Executive agrees that the Company
may monitor her use of their Systems and copy, transfer and disclose all
electronic communications and content transmitted by or stored in such Systems,
in pursuit of the Company's legitimate business interests, all in accordance
with the Company's policy and guidelines as in force from time to time and
subject to applicable law. For the purposes of this Section, the term "Systems"
includes telephone, computers, computer system, internet server, electronic
database and software, whether under Executive's direct control or otherwise.
Executive may use the Company's Systems for reasonable personal use all subject
to Company's policy as in force from time to time.

 

8.                  ASSIGNMENT. This Agreement, and all of the terms and
conditions hereof, shall bind the Company and its successors and assigns and
shall bind Executive and Executive’s heirs, executors and administrators. No
transfer or assignment of this Agreement shall release the Company from any
obligation to Executive hereunder. Neither this Agreement, nor any of the
Company’s rights or obligations hereunder, may be assigned or otherwise subject
to hypothecation by Executive, and any such attempted assignment or
hypothecation shall be null and void. The Company may assign the rights and
obligations of the Company hereunder, in whole or in part, to any of the
Company’s subsidiaries, Affiliates or parent corporations, or to any other
successor or assign in connection with the sale of all or substantially all of
the Company’s assets or stock or in connection with any merger, acquisition
and/or reorganization, provided the assignee assumes the obligations of the
Company hereunder.

 

9 

 



9.                  GENERAL.

 

(a)                Notices. All notices or other communications required or
permitted under this Agreement shall be made in writing and shall be deemed
given if delivered personally or sent by nationally recognized overnight courier
service. Any notice or other communication shall be deemed given on the date of
delivery or on the date one (1) business day after it shall have been given to a
nationally-recognized overnight courier service. All such notices or
communications shall be delivered to the recipient at the addresses indicated
below:

 

To the Company:

 

Varonis Systems Ltd.

7 Shenkar St.

Herzliya, Israel 46733

Attention: General Counsel

 

To Executive:

 

at the address as it appears in the Company’s books and records or at such other
place as Executive shall have designated by notice as herein provided to the
Company.

 

(b)               Severability. Any provision in this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the fullest extent
permitted by applicable law, the parties hereby waive any provision of law which
may render any provision hereof prohibited or unenforceable in any respect.

 

(c)                Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and may not
be modified or amended except by a written agreement signed by the Company and
Executive. As of the Effective Date, this Agreement supersedes any prior
agreements or understandings between the parties with respect to the subject
matter hereof, including any prior agreements. Executive represents that she is
free to enter into this Agreement without violating any agreement or covenant
with, or obligation to, any other entity or individual.

 

(d)               Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same agreement, and all signatures need not appear on any one
counterpart.

 

10 

 



(e)                Amendments. No amendments or other modifications to this
Agreement may be made except by a writing signed by all parties. No amendment or
waiver of this Agreement requires the consent of any individual, partnership,
corporation or other entity not a party to this Agreement. Nothing in this
Agreement, express or implied, is intended to confer upon any third person any
rights or remedies under or by reason of this Agreement.

 

(f)                Governing Law; Dispute Resolution. This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Israel, without regard to any choice-of-law rules thereof which might
apply the laws of any other jurisdiction. To the fullest extent permitted by
law, the resolution of all disputes arising under, or relating to, this
Agreement shall be governed by, and construed and enforced in accordance with,
the arbitration provision of the Restrictive Covenant Agreement. The parties
submit to the exclusive jurisdiction of the competent courts of Tel-Aviv in any
dispute related to this Agreement.

 

(g)               Survivorship. The provisions of this Agreement necessary to
carry out the intention of the parties as expressed herein shall survive the
termination or expiration of this Agreement.

 

(h)               Waiver. The waiver by either party of the other party’s prompt
and complete performance, or breach or violation, of any provision of this
Agreement shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the failure by any party hereto to exercise any right
or remedy which it may possess hereunder shall not operate nor be construed as a
bar to the exercise of such right or remedy by such party upon the occurrence of
any subsequent breach or violation. No waiver shall be deemed to have occurred
unless set forth in a writing executed by or on behalf of the waiving party. No
such written waiver shall be deemed a continuing waiver unless specifically
stated therein, and each such waiver shall operate only as to the specific term
or condition waived and shall not constitute a waiver of such term or condition
for the future or as to any act other than that specifically waived.

 

(i)                 Section Headings. The section headings contained herein are
for the purposes of convenience only and are not intended to define or limit the
contents of said sections.

 

(j)                 Construction. The parties acknowledge that this Agreement is
the result of arm’s-length negotiations between sophisticated parties, each
afforded representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of the same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

11 

 



(k)               Cooperation. Executive agrees that, subsequent to any
termination of her employment, she will continue to cooperate with the Company
in the prosecution and/or defense of any claim in which the Company may have an
interest (with the right of reimbursement for reasonable out-of-pocket expenses
actually incurred) which may include, without limitation, being available to
participate in any proceeding involving the Company, permitting interviews with
representatives of the Company, appearing for depositions and trial testimony,
and producing and/or providing any documents or names of other persons with
relevant information in Executive’s possession or control arising out of her
employment in a reasonable time, place and manner.

 

[Signature Page Follows]

 

 

 

 

 

 

 



12 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written above.

 

 



  VARONIS SYSTEMS LTD.       By: /s/ Seth J. Gerson     Name: Seth J. Gerson    
Title: VP and General Counsel                   EXECUTIVE       By: /s/ Gili
Iohan     Name: Gili Iohan

 

 

 



13 

 

EXHIBIT A

 

General Order and Confirmation Regarding Payments of Employers to Pension Funds
and Insurance Funds instead of Severance Pay

 

Pursuant to the power granted to me under section 14 of the Severance Pay Law
5723-1963 (“Law”) I hereby confirm that payments paid by an employer, commencing
the date hereof, to an employee’s comprehensive pension fund into a provident
fund which is not an insurance fund, as defined in the Income Tax Regulations
(Registration and Management Rules of a Provident Fund) 5724-1964 (“Pension
Fund”), or to a Manager’s Insurance Fund that includes the possibility of an
allowance or a combination of payments to an Allowance Plan and to a plan which
is not an Allowance Plan in an Insurance Fund (“Insurance Fund”), including
payments which the employer paid by combination of payments to a Pension Fund
and to an Insurance Fund whether there exists a possibility in the Insurance
Fund to an allowance plan (“Employer Payments”), will replace the severance pay
that the employee is entitled to for the salary and period of which the payments
were paid (“Exempt Wages”) if the following conditions are satisfied:

 

(1) Employer Payments –

 

(A)for Pension Funds are not less than 14.33 % of the Exempt Wages or 12% of the
Exempt Wages, if the employer pays for his employee an additional payment on
behalf of the severance pay completion for a providence fund or Insurance Fund
at the rate of 2.33% of the Exempt Wages. If an employer does not pay the
additional 2.33% on top of the 12%, then the payment will constitute only 72% of
the Severance Pay.

 

(B)to the Insurance Fund are not less than one of the following:

 

(1)13.33% of the Exempt Wages if the employer pays the employee additional
payments to insure his monthly income in case of work disability, in a plan
approved by the Supervisor of the Capital Market, Insurance and Savings in the
Finance Ministry, at the lower of, a rate required to insure 75% of the Exempt
Wages or 2.5% of the Exempt Wages (“Disability Payment”).

 

(2)11% of the Exempt Wages if the employer pays an additional Disability Payment
and in this case the Employer Payments will constitute only 72% of the
employee’s severance pay; if, in addition to the abovementioned sum, the
employer pays 2.33% of the Exempt Wages for the purpose of Severance Pay
completion to providence fund or Insurance Funds, the Employer Payments will
constitute 100% of the severance pay.

 

(2)A written agreement must be made between the employer and employee no later
than 3 months after the commencement of the Employer Payments that include –

 

14 

 



(A)the agreement of the employee to the arrangement pursuant to this
confirmation which details the Employer Payments and the name of the Pension
Fund or Insurance Fund; this agreement must include a copy of this confirmation;

 

(B)an advanced waiver of the employer for any right that he could have to have
his payments refunded unless the employee’s right to severance pay is denied by
judgment according to sections 16 or 17 of the Law, or in case the employee
withdrew monies from the Pension Fund or Insurance Fund not for an Entitling
Event; for this matter, Entitling Event or purpose means death, disablement or
retirement at the age of 60 or over.

 

(3)This confirmation does not derogate from the employee’s entitlement to
severance pay according to the Law, Collective Agreement, Extension Order or
personal employment agreement, for any salary above the Exempt Wages.

 

 

 

 

 

15



--------------------------------------------------------------------------------

